Dissenting opinion by

Greene, J.
I cannot agree with the majority of the court in deciding this case. The law expressly provides that the court shall assign counsel to defend the prisoner in case he cannot procure counsel himself. Rev. Stat. p. 155, § 64. When a duty is enjoined by statute, the means of enforcing it arc necessarily implied, if not expressed. Where a prisoner cannot procure counsel for himself, the duty is imperative upon the court to assign counsel; and when thus appointed, it is the duty of counsel to attend as promptly to the prisoner’s cause, and to advocate his legal rights with as much zeal and fidelity as though he had been retained and liberally feed by him. The same responsibility, both legal and moral, devolves upon him. A sense of duty must prompt him to bestow the same care, skill, anxiety, labor, and time upon the cause of his poor client, as though he had an abundance with which to reward his efforts. And can it be presumed, that the law imposes such labor and responsibility upon an attorney, without contemplating any remuneration ?
It cannot well be assumed that the attorney need not render the service — that he need not accept the appointment. The assignment or appointment of a court cannot thus be disregarded. An attorney, as an oflicer of the court, is bound to obey *222its orders; It must be apparent that the law would be inoperative — could 'have no effect, if the position is correct, that an attorney need not accept or serve when appointed, and is entitled to no compensation; -under such circumstances, what lawyer could be- expected to serve 1 What poor prisoner be furnished with counsel 1
No sound rule of construction, as I view the matter, can justify the position, that a statute may command and not be obeyed; that it may prescribe a rule and leave its performance discretionary with those upon whom it is intended to operate; that it may order a public functionary to extend certain rights and protection to a poor citizen, and afford him no power or means for bestowing them; or that it will require of a citizen arduous and responsible duties, without contemplating adequate remuneration. Laws should be construed, so as to give the most ample effect to the object of their enactment.
It is not compatible with the just and liberal policy of law, to subject a few citizens to the performance of important duties, and afford no means of compensation. When service is enjoined by law upon an officer of the court, or upon any person, reasonable remuneration is necessarily implied; an'd when the service is rendered in a criminal prosecution, either for or against the accused, and he is unable to pay the costs, they are ordinarily paid by the counties in which -the proceedings were commenced. If clerks and sheriffs are thus paid fees for services rendered in behalf of the poor accused, why not pay, in the same way, an authorized attorney for much more responsible and important services.- • Besides, the poor are under the particular supervision of the county commissioners; and, if.the ordinary revenue of the county is not sufficient for the support of the poor, they are authorized to levy and collect a poor tax. Rev. St at. p. 498, § 18. The authorized bill of the merchant, and of the physician, is paid without a murmur; and they may or may not furnish what is wanted for the poor; how then can the propriety of paying the attorney’s bill he questioned, when he is authorized by law ; nay, even required to render valuable services, perhaps indis*223pensable to the character and happiness of a poor man, and of those with whom he may be related.
That the county commissioners have the authority to allow counsel fees, in such a 'case, is manifestly conceded by the opinion of my brother judges. They say, “ if the board .of commissioners choose to compensate an attorney for such services, we see no objection; but this is a matter left to their discretion.” With deference, I must say, that this view does not altogether harmonize with the balance of the opinion. Surely the commissioners cannot compensate an attorney 'at their discretion, unless authorized by law to do so. Can they have discretionary power to do an unlawful, unauthorized thing 1 If authorized to remunerate a man for legitimate services, then are they required to do so; especially when the service is acknowledged, as in this case; and conceded to be worth $25, but not as much as counsel claimed.
Believing it also to be the intention of law to impose equal taxes, and equal liabilities upon the people, in proportion to their means, I cannot be .reconciled to the conclusion that it is just or rational to impose' such burdens upon a man without an adequate reward. I can but regard the judgment of the district court, and of my brothers in this case, as erroneous.